—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that Supreme Court abused its discretion in refusing to permit defendant to cross-examine the officer at the Wade hearing with respect to the circumstances of the crime and the eyewitness’s opportunity to view defendant. Defendant consented to a bifurcated hearing to determine initially whether the identification procedure was impermissibly suggestive, and the cross-examination sought by defendant concerned the issue of independent source (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833). We further conclude that the court properly denied the motion of defendant to withdraw his plea of guilty (see, People v Murray, 257 AD2d 438, lv denied 93 NY2d 975; People v Clarke, 251 AD2d 7). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Attempted Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.